Citation Nr: 0930196	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's sinus condition is related to his active duty 
service.  


CONCLUSION OF LAW

A sinus condition was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in June 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The June 2007 letter 
provided this notice to the Veteran.  

The Board observes that the June 2007 letter was sent to the 
Veteran prior to the December 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
June 2007 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  Moreover, it has 
met its heightened obligation to assist a Veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available VA and non-VA treatment records are 
associated with the claims folder.  

In attempting to retrieve the Veteran's service personnel and 
treatment records the RO learned that his records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In light of such response, the RO sent a 
December 2002 letter, in conjunction with a previous claim, 
to the Veteran informing him that his service treatment 
records were unavailable.  The RO also asked the Veteran to 
assist in reconstructing his service data by submitting 
additional information regarding treatment during service 
and, in the December 2002 letter, expressly notified him of 
alternative types of evidence, including witness statements, 
to support his claims.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992) (holding that, where a Veteran's service treatment 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
Board is therefore satisfied that VA fulfilled its additional 
notification duties.  See 38 C.F.R. § 3.159(e) (2008).

In a case in which a Veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the Veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A Formal finding 
was rendered in November 2007 stating that the records were 
unobtainable.  A review of the claims folder reveals that VA 
has fulfilled its heightened duty to assist the Veteran.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  The first 
complaint of a sinus condition was twenty-four years after 
active service.  There is no competent evidence of a link 
between the Veteran's sinus condition and his active duty 
service.  As such, the Board finds that the Veteran has not 
satisfied all elements of McLendon.  Therefore, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that he has a sinus condition that was 
caused by his constant exposure to dust and contaminated air 
while being stationed in Korea.  

As noted above, service connection requires a current 
diagnosis, an event or incident in service and a link between 
the in-service event and the current diagnosis.  The Board 
acknowledges that the Veteran's service treatment records 
were unavailable, however, the history and physical record 
taken at a June 1978 private examination report noted that 
the Veteran had his first onset of sinus congestion around 
November or December of 1977.  The Board notes that the June 
1978 private medical examination report indicates that a 
bilateral Caldwell-Luc was performed and the Veteran was 
diagnosed with chronic maxillary sinusitis.  

The Board further notes a December 2000 private medical 
record where a history of sinus problems was noted, but the 
Veteran denied having a sinus problem according to the 
report.  There are no current medical records that diagnose 
the Veteran with a sinus condition, although the Board does 
note that the 1978 diagnosis is one of chronic sinusitis.  As 
such the Board finds that there is lack of continuity to link 
the Veteran's sinusitis to service because the only medical 
record noting sinusitis is the June 1978 private medical 
examination report and it is more than twenty years after 
active service and almost 30 years prior to the Veteran's 
initial claim.

In addition to a lack of competent evidence providing any 
link between a current sinus condition and his military 
service, the Board finds that the more than twenty year lapse 
in time between the Veteran's active service and the first 
complaints of sinus problems weigh against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

While the Veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the Veteran's statements are 
afforded no probative value with respect to the medical 
question of whether his sinus condition is related to 
service.

The Board recognizes the Veteran's assertion that he has 
suffered from a sinus condition since service, however, under 
the above circumstances, the Board finds that a preponderance 
of the evidence is against the Veteran's claim of service 
connection for a sinus condition.  The Board concludes that 
the weight of the probative evidence is against any claim for 
service connection for a sinus condition.  The Board has 
considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against this claim such rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

Entitlement to service connection for a sinus condition is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


